IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                       :             NO. 772
                                             :
ORDER AMENDING RULES 1.99, 2.1,              :             SUPREME COURT RULES DOCKET
2.4, 2.7, 2.8, 2.10, 3.3–3.6, 3.9–3.11, 3.14,:
7.2–7.4, AND 8.2 OF THE                      :
PENNSYLVANIA ORPHANS’ COURT                  :
RULES                                        :
                                             :
                                             :


                                                ORDER


PER CURIAM

       AND NOW, this 1st day of June, 2018, upon the recommendation of the Orphans'
Court Procedural Rules Committee; the proposal having been submitted without
publication pursuant to Pa.R.J.A. No. 103(a)(3):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 1.99, 2.1, 2.4, 2.7, 2.8, 2.10, 3.3–3.6, 3.9–3.11, 3.14, 7.2–7.4, and 8.2 of the
Pennsylvania Orphans’ Court Rules are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective July 1, 2018.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.